Citation Nr: 0611149	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-32 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to January 20, 2000, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to March 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2002 
by the Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington.  The veteran testified at a personal 
hearing before a Decision Review Officer (DRO) at the RO in 
April 2005 and before the undersigned sitting in Seattle in 
June 2005; transcripts of both hearings are associated with 
the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he is entitled to an effective date 
prior to January 20, 2000, for the award of service 
connection for PTSD.  Specifically, he contends that he 
experienced the stressor that led to his diagnosis of PTSD in 
1962 while serving on active duty and should be entitled to 
an effective date of March 24, 1965, the day after he was 
discharged from military service.  Alternatively, the veteran 
claims that he is entitled to an effective date of February 
26, 1992, the date he first filed his claim of entitlement to 
service connection.  The veteran has further argued that he 
applied for Social Security Administration (SSA) disability 
benefits in January 1993 and that the application should be 
construed as a claim for VA compensation.  Also, he contends 
that he filed a claim for service connection for PTSD in 
October 1994, which was never adjudicated.  Finally, the 
veteran alleges that VA outpatient treatment records dated in 
1991 and 1992 should be accepted as a claim for benefits 
pursuant to 38 C.F.R. § 3.157.

The evidence shows that the veteran has been in receipt of 
SSA disability benefits since July 1993, with a disability 
onset date of January 25, 1993.  He claims that SSA 
disability benefits were awarded based on PTSD.  He has 
submitted records that were considered in connection with his 
SSA claim, to include a December 1992 statement by a VA 
psychiatrist and a SSA evaluation dated in March 1993 by the 
same VA psychiatrist.  The SSA records are not associated 
with the claims file and, since they are potentially 
probative of this appeal, they should be requested prior to 
adjudication.  

Also, the veteran has contended that he filed a claim for 
service connection for PTSD on October 17, 1994, which was 
never adjudicated.  On VA Form 21-526, Veteran's Application 
for Compensation or Pension, the veteran listed disabilities 
due to arthritis, hypothyroidism, a punctured neck, collapsed 
lung, substance abuse, PTSD, and depression.  He completed 
information for nonservice-connected disability pension.  He 
listed "N/A" or not applicable for any treatment received 
in service, but did list treatment and lay persons familiar 
with the disabilities since service.  In a November 1994 
decision, only the veteran's claim for nonservice-connected 
disability pension was adjudicated without reference to any 
claim for service connection.  As such, while on remand, the 
RO should address the significance, if any, of the VA Form 
21-526 of October 1994 in readjudicating the veteran's 
earlier effective date claim.  

Also, in connection with the veteran's October 1994 claim, he 
indicated that he had received treatment at the Seattle VA 
Medical Center for his PTSD.  Any outstanding records from 
such VA facility should be requested and considered in 
connection with the veteran's effective date claim.

Finally, in regard to the veteran's contention that he is 
entitled to an effective date of February 26, 1992, as such 
is the date VA first received his claim, the Board observes 
that the July 1992 rating decision denying this claim was on 
the basis that VA outpatient treatment records dated from 
October 9, 1991, to May 12, 1992, did not show symptoms or a 
diagnosis of PTSD.  The veteran, in essence, argues that such 
treatment records did, in fact, indicate a diagnosis of PTSD, 
and therefore, the July 1992 rating decision contained clear 
and unmistakable error (CUE).  VA regulations provide that 
revision of a final rating decision based on CUE generally 
will involve the assignment of an earlier effective date for 
those benefits involved because the governing regulation 
requires that benefits be paid "as if the corrected decision 
had been made on the date of the reversed decision."  See 38 
C.F.R. § 3.105(a).  As such, the veteran claims that the July 
1992 rating decision should be reversed or revised on the 
basis of CUE.  The CUE claim should be considered prior to a 
final decision on the veteran's earlier effective date claim.  

Accordingly, the case is REMANDED for the following action:

1.  Any determination pertinent to the 
veteran's claim for SSA disability 
benefits, as well as any medical records 
relied upon concerning that claim, should 
be obtained and associated with the 
claims file.  A response, negative or 
positive, should be associated with the 
claims file.  

2.  Treatment records from the Seattle VA 
Medical Center not already associated 
with the claims file should be requested.  
If no records are obtained, the requests 
and responses should be retained of 
record.  

3.  After completing the requested 
actions, the veteran's claim of 
entitlement to an effective date prior to 
January 20, 2000, for the award of 
service connection for PTSD should be 
readjudicated.  All of the veteran's 
contentions should be addressed, to 
include the contentions that the July 
1992 rating decision contains CUE and 
that his October 1994 VA Form 21-526 
should also have been adjudicated for 
service connection.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case, to 
include 38 C.F.R. § 3.151.  The 
applicable period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

